Exhibit 3.1 *090203* ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Filed in the office of Document Number 20140504017-84 Filing Date and Time Certificate of Amendment Ross Miller 07/14/2014 8:00 AM (PURSUANT TO NRS 78.) Secretary of State Entity Number State of Nevada C10208-2002 USE BLACK INK ONLY -DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390- After Issuance of Stock) 1. Name of corporation: WIN GLOBAL MARKETS, INC. 2. The articles have been amended as follows: (provide article numbers, if available) Article 1 “The name of the corporation shall be EZTrader, Inc.” Article 3 “The capital stock shall consist of 300,000,000 shares, par value of $0.001.” 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes of series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 51.35% 4. Effective date and time of filling:(optional) Date:
